DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered. 
Response to Amendment
Claims 1-15 are pending. Claims 8-15 are withdrawn. Claim 1 is amended by presentation of this amendment. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. With regard to each of these features, see the following corresponding sections of Applicant’s specification:
environment information acquisition unit and object detection sensor – [0017] The object detection sensor may include a LiDAR, and the environment information acquisition unit may include a navigation terminal.
cleaning unit – [0035] The cleaning unit 300 may include a cleaning controller 310, a cleaning solution container 320, a mixer 330 and a spraying nozzle 
340.
navigation terminal – [0042] Thus, the navigation terminal may acquire the surrounding environment information of the vehicle through a method of determining the region where the vehicle is driving, using GPS (Global Positioning System) information, and receiving the outside temperature and the content of organic matter in the atmosphere in the region where the vehicle is driving, from an external server (for example, weather server).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trebouet (USPPN 2016/0101735, previously cited by Examiner in the PTO-892 filed 5/7/2020), and further in view of Eineren et al. herein referred to as “Eineren” (USPN 9,304,377, previously cited by Examiner in the PTO-892 filed 5/7/2020), and Hakeem et al. herein referred to as “Hakeem” (USPPN 2018/0022317).
As to claims 1-7, Trebouet discloses a cleaning device 1 for a vehicle comprising a camera 2 (environment information acquisition unit) with a cleaning head 4 (cover) over lens 8 (claim 1, Paragraph [024], Figure 1). In Trebouet, the cleaning liquid is ejected toward the lens for cleaning via a plurality of nozzles (claims 1, 5-6). Trebouet is silent regarding creating a solution mixture based on the surrounding environment; however, in the art of self-cleaning camera modules Eineren discloses automatic cleaning of the camera module based on cleanliness measures (col. 7, lines 20-30) including control elements to control the flow of the cleaning fluid to the ports, and mixing aspects of the cleaning fluid (col. 2, lines 55-temperature, camera scan of organic matter, and/or preset references would have been obvious to obtain the most effective cleaning with a limited amount of volatile cleaning solution to limit waste, while also using nonvolatile cleaning solution that will not damage the apparatus. As discussed above, the intended goal of cleaning is achieved by such optimization. 
The cited references are silent regarding whether its camera comprises LIDAR, however, Hakeem discloses the known use of GPS for high accuracy LIDAR sensor data collection for its vehicles’ automatic snow cleaning system (Hakeem at Paragraph [0015]) and external weather server, which relies on weather data and GPS to ascertain current weather conditions (Hakeem at Paragraph [0042]).
It would have been obvious to one having ordinary skill in the art to select a GPS LIDAR camera, as taught by Hakeem, as this is a known type of information capturing (exeternal weather system, lidar sensor) and location positioning system (gps) in the art of vehicle sensors for vehicle cleaning, as taught by Hakeem. As discussed above, Trebouet discloses use of a camera which may scan for organic matter (i.e. whether the camera is blocked or not by debris), and Hakeem discloses use of weather monitoring. Use of GPS by LIDAR would be very useful . 
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive in light of the inclusion of the Hakeem reference as discussed above.
Applicant’s remarks are drawn to the newly added amendments to the claims, to which Examiner has applied a new combination of references which include citation of a new reference--Hakeem. 
There is motivation to combine the references Trebouet and Eineren with the Hakeem reference for the purposes of disclosing known use of automatic camera cleaning (Eineren), known use of specific types of GPS LIDAR sensors with reliance on an external weather server based on a GPS location (Hakeem) in the art of vehicle cameras.
With regard to applicant’ s arguments that its claimed environmental acquisition unit does not require a camera that is otherwise present in the prior art, this is not found persuasive because the claimed features do not preclude use of a camera for this feature. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/RITA P ADHLAKHA/Examiner, Art Unit 1711